DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 15/060,659, was filed on March 4, 2016 and claims priority from U.S. Provisional Application 62/266,737, filed Dec. 14, 2015.
The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Nov. 11, 2020 has been entered.
This Non-Final Office Action is in response to Applicant’s communication of Nov. 11, 2020.
Claims 1, 5, 7, 9, 19, 23, 25, and 27-47 are pending, of which claims 1, 5, 7, 9, 19, 23, 25, and 27 have been examined on the merits.
All of the new claims 28-47 are withdrawn from consideration, under election by original presentation. 
Claims 1 and 19 are the currently pending independent claims.  Claims 2-4, 6, 8, 10-18, 20-22, 24, and 26 have been cancelled.  

Election/Restriction
Newly submitted claims 28-47 are directed to inventions that are independent or distinct from the invention originally claimed for the following reasons: 
New independent claim 28 recites features of “a messaging functionality” that were not recited in the previously presented independent claims 1 and 19.
Also, previously presented independent claims 1 and 19 recite “a mobile social network app installed on the mobile phone of the customer”, whereas new independent claim 28 does not recite this feature.
Also, these subcombinations are separately usable. Therefore the relationship between new independent claim 28 and the previously presented independent claims 1 and 19 is combinations usable together.
New independent claim 35 is a method claim that recites features of “in response to receiving approval from a user to initiate a transaction” and “in response to the user confirming the transaction via the social payment application”.  These conditional method steps were not recited in either the previously presented independent claim 1 (a system claim comprising a network computer) or in the previously presented independent claim 19 (a software program claim).
Also, previously presented independent claims 1 and 19 recite “a mobile social network app installed on the mobile phone of the customer”, whereas new independent claim 35 does not recite this feature.
Also, these subcombinations are separately usable. Therefore the relationship between new independent claim 35 and the previously presented independent claims 1 and 19 is combinations usable together.
New independent claim 42 recites features of “a social payment network system” that were not recited in the previously presented independent claims 1 and 19.
Also, previously presented independent claims 1 and 19 recite “a mobile social network app installed on the mobile phone of the customer”, whereas new independent claim 42 does not recite this feature.
Also, these subcombinations are separately usable. Therefore the relationship between new independent claim 42 and the previously presented independent claims 1 and 19 is combinations usable together.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 28-47 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. 


Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1, 5, 7, 9, 19, 23, 25, and 27 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the broadest reasonable interpretation of claim elements in claims 1, 5, 7, 9, 19, 23, 25, and 27 is limited by the description in the specification, because 35 U.S.C. § 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f): 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”, or a nonce term) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that 35 U.S.C. § 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”, or a nonce term) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f).  However, the presumption that 35 U.S.C. § 112(f) is not invoked is rebutted
Claim elements in this application that use the word “means” (or “step for”, or a nonce term) are presumed to invoke 35 U.S.C. § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”, or a nonce term) are presumed not to invoke 35 U.S.C. § 112(f), except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f), because the claim limitations use a generic placeholder (a nonce term) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations in independent claims 1 and 19 are: 
a customer account in said social payment network system is configured to send a payment to a vendor via social network user account of a customer with a mobile social network app installed on the mobile phone of the customer and collect payment detail data from the social network user account of the customer and a social network user account of the vendor, and, 

a vendor account in said social payment network system is configured to receive a payment from the customer via the social network user account of the vendor and collect payment detail data from the social network user account of the customer and the social network user account of the vendor, and 

a currency payment from a first central bank currency to a second central bank currency is configured to be settled with a currency exchange within the said social payment network system without money being deposited to a commercial bank account or credit card, and payments are facilitated by social network messaging.

Because these claim limitations are being interpreted under 35 U.S.C. § 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
More specifically, the claimed feature “customer account” is being interpreted according to the “social payment account” described in paragraphs [0012] and [0013] of the application’s US PG-PUB US-2017/0169407-A1: 
[0012] This social network third party application, which is a social payment application, typically has a secure account that can only be accessed by the Facebook user who has set up the application for himself. The user can deposit or withdraw money to this account from his regular bank account or his credit card. Typically, the deposit or withdrawal is done so, that the user accesses the webpage of the social network payment application, or starts the withdrawal or deposit process from the social network payment application itself. The user is then directed to the webpage of his bank or credit card company where he typically is set up with a process to transfer money to an account in the same jurisdiction and/or currency area which will involve very low fees. For example, in the Eurozone, the user would be directed to make the deposit or 

[0013] The user will then deposit money to the social payment account in euro or USD. The deposit can be done for free, or for a very nominal cost. The user will then just start buying products and services with the uploaded money, but the payments are not carried further than the account in the social payment network. When the user receives payments, they are used to increase the account balance of the social payment network account, but similarly the payments are not typically carried forward to the normal bank account or credit card, as this would incur fees.

More specifically, the claimed feature “vendor account” is being interpreted according to the “social payment account” described in paragraphs [0044] and [0045] of the application’s US PG-PUB US-2017/0169407-A1 : 

[0044] The vendors 130, 150 are any parties that sell products or services to the customers via the social network or social payment network. The vendors can be large stores like Amazon or Wal-Mart to name some examples, or they may be brick and mortar shops where the user has actually visited and bought and paid products, or the vendors could be individual people with whom the user might send or receive money. The vendors 130, 150 will preferably have a social network account or a social payment network account to which payments can be received.

[0045] Therefore, with the social payment network functionality activated at both customer and vendor end, at least one customer in said payment network system is configured to send at least one payment to at least one vendor via social network user profile of said customer, and at least one vendor in said payment network system is configured to receive at least one payment from at least one customer via social network user profile of said vendor. This way, the payments will flow through the user profiles of the respective transaction parties using the social network between the financial accounts in the social network.

More specifically, the claimed feature “currency payment” is being interpreted according to the “social payment account” described in paragraph [0014] of the application’s US PG-PUB US-2017/0169407-A1 : 
[0014] Another embodiment of the invention focuses on making cost efficient currency transactions. Say a EU consumer or small business visits the US, and has uploaded his money in euro to his social payment network account. The user can buy goods and services in the US normally with the prices USD denominated, and the social payment network account is debited in euros with an exchange rate that is the current market exchange rate up to about 15 min accuracy, or instantaneously. The currency exchange can be made free to the consumer and/or user, or it is possible to provide the currency exchange at a very low fee. All the past payments can be stored to the social network profile of the user, or to the social payment network profile.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. § 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. § 112(f). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 5, 7, 9, 19, 23, 25, and 27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In regards to claims 19, 23, 25, and 27, the independent claim 19 recites the limitation "said social payment network system" in the descriptions of “customer account”, “vendor account” and “currency payment”.  However, there is insufficient antecedent basis for this limitation in the independent claim 19.  All claims dependent from claim 19 inherent this problem.
In regards to the system claims 1, 5, 7, and 9, the claim elements “customer account”, “vendor account” and “currency payment” are limitations that invoke 35 U.S.C. § 112(f). However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. 
It is not clear if “customer account”, “vendor account” and “currency payment” are purely hardware, purely software, or a combination of the two.  
If the features include hardware, the Applicants must describe the hardware in the claim. Merely implying it is insufficient. Claims that trigger 35 USC § 112(f) obtain coverage for the recited structure and equivalent structure disclosed in the specification, but those are currently indefinite. 
If the corresponding structure is a programmed computer, both the computer hardware and the particular algorithms that perform non-routine functions must be described in the specification. 
In the instant case, no specific hardware is recited in the specification. For example, Figures 2 and 5 show the steps of a method.  Figures 1 and 4 show some generic hardware elements and users of the generic hardware elements. Figure 3 shows a Graphic User Interface.
Applicant may: 
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f); or
(b)	Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)	State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19, 23, 25, and 27 are rejected under 35 U.S.C. 101 because the claimed “memory medium” is sufficiently broad to encompass a “transitory computer readable medium”. However, “a transitory, propagating signal does not fall within any statutory category”. See MPEP §2106.03(I), and In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007). 
Claims 1, 5, 7, 9, 19, 23, 25, and 27 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention recites a judicial exception (i.e. an abstract idea) without “significantly more”.  
In regards to Step 1 of the Alice/Mayo analysis, all of the claims 1, 5, 7, 9, 19, 23, 25, and 27 fall within the four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter (See MPEP §2106.03).
More specifically, claims 1, 5, 7, and 9 are apparatus claims that recites “a system” comprising a computer and software components.  Claims 19, 23, 25, and 27 are non-transitory computer-readable medium claims operative to contain the software components recited in claims 1, 5, 7, and 9
However, in regards to revised Step 2A, Prong One of the Alice/Mayo analysis, all of the claims 1, 5, 7, 9, 19, 23, 25, and 27 recite a judicial exception: an abstract idea (See MPEP §2106.04). 
More specifically, claims 1, 5, 7, 9, 19, 23, 25, and 27 recite “Certain Methods of Organizing Human Activity", specifically “Fundamental Economic Principles or Practices (including Hedging, Insurance, Mitigating Risk)”, “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)”, or “Managing Personal Behavior or Relationships or Interactions Between People (Including Social Activities, Teaching, and Following Rules or Instructions)” as discussed in MPEP §2106(a)(2) Parts (I) and (II), and in the 2019 Revised Patent Subject Matter Eligibility Guidance. 
Claims 1, 5, 7, 9, 19, 23, 25, and 27 are directed to the abstract idea of sending and collecting data, and settling payment with a currency exchange.
In regards to revised Step 2A, Prong Two of the Alice/Mayo analysis, the pending claims recite an “abstract idea”, because the judicial exception is not integrated into a "practical application" of that exception.
More specifically, according to the USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance in the Federal Register’s “Notices”, at Vol. 84, No. 4, p.54-55, (Jan. 7, 2019), at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf (emphasis added):
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

In contrast, the presently pending claims recite additional elements that are so broad that they impose no meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the judicial exception. 
More specifically, all additional elements in the claims (that are added to the judicial exception) merely do “no more than generally link the use of a judicial exception to a particular technological environment or field of use”. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because the additional computer elements, which are recited at a high level of generality, only provide a general purpose computer. 
In regards to Step 2B of the Alice/Mayo analysis, claims 1, 5, 7, 9, 19, 23, 25, and 27 do not
The claims 1, 5, 7, 9, 19, 23, 25, and 27 merely add the words “apply it” (or an equivalent phrase) to the judicial exception to a general purpose computer, or mere instructions to implement the abstract idea on a computer, as discussed in MPEP § 2106.05(f).
Also, claims 1, 5, 7, 9, 19, 23, 25, and 27 recite “Insignificant Extra-Solution Activity” (both pre-solution and post-solution activity) as defined in MPEP § 2106.05(g).  The amended post-solution activity is that of displaying data: "sending” and “collecting” data. 
In addition, regarding the “receiving”, “obtaining”, “transmitting”, and “storing” steps, according to MPEP §2106.05(d)(II), “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity”:
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).

ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 

iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 

v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition)[.]




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7, 9, 19, 23, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over “Centralized payment system using social networks account” in 2014 IEEE Fourth Int’l Conf. on Big Data and Cloud Computing, by Beikverdi et al. (“Beikverdi”, Published Dec. 2014) in view of US 2012/0150605 A1 to Isaacson et al. (“Isaacson”, Eff. Filed on Dec. 14, 2020.  Published on Jun. 14, 2012).
In regards to claim 1, Beikverdi discloses:
1. (Currently Amended) A social payment network system, comprising at least one network computer, wherein, 
a customer account in said social payment network system is configured to send a payment to a vendor via social network user account of a customer with a mobile social network app installed on the mobile phone of the customer 

(See Beikverdi, Abstract: “With the significant growth in the number of social networking users in the world, social networks such as Facebook and Twitter or social messaging networks like Kakao Talk and Whats App become part of almost everyone's life. Users are able to socialize and connect to people virtually through the social networks, and these social networks' accounts are getting part of people's identity. From an initial HCI-Q study of 20 users' familiar with online payments and systems, we identified that using social network system as a mean for online payments following a precise and accurate security guidelines would increase the performance of online payments. Most people hold at least one of the many social network accounts as well as different bank accounts. Their identity in social networks can be used as a mean for an online payment process. We proposed a centralized payment system where it stores and integrates user's bank accounts and debit/credit cards connected to multiple social network accounts of each individual securely. As a result, users are able to send or receive money with their social network accounts where system works as a middleware network that integrates and secures all the actions. Proposed payment system is designed in two digital and real layers where digital layer deals with digital fund and has no cost for transactions while real money flows in the real layer between issuer and acquire banks. Ultimately people can use this system for transferring money between payers and payees using a web or mobile application as well as purchasing items from offline or online merchants.”)

and collect payment detail data from the social network user account of the customer and a social network user account of the vendor, and, 

(See Beikverdi, Section II.B “Non-Bank Card Payments”, last paragraph: “In recent years with the increase and universality of the social networking users around the globe, some of these social networks started their own internal payment system by enabling their users to transfer money to each other. This approach requires both payer and recipient to be in the same social network and have a registered bank account which totally limits the universality factor of payment systems.”)

a vendor account in said social payment network system is configured to receive a payment from the customer via the social network user account of the vendor and collect payment detail data from the social network user account of the customer and the social network user account of the vendor, and

(See Beikverdi, Section III.B “Design”: “4. Transfer: Fund transfer can be an easy step as long as user has enough balance within all of his social network account. As it is illustrated in Figure 1, user A issues fund transfer to user B. Only one social network account of user B is required as the recipient. When system issues a digital transaction which transfers money from A to B, user A's balance will be reduced by the amount of transactions and consequently user B's balance increases. Furthermore, user A's balance should be verified to have enough digital fund for transaction.”

(See Beikverdi, Section IV.B “Convenience”, third paragraph: “With proposed system, sending and receiving money between users as well as merchants and customers becomes significantly easy and quick since it works with social networks accounts which are always available. A significant aspect of this method is that it makes the user able to transfer fund to all of their social network connections quickly without involving their bank accounts. This is a day to day scenario for many people to transfer money to the people they already knew. Hence this system helps them to transfer fund to their connections with just their social network account.”)

Moreover, Beikverdi also expressly teaches the following features:
a currency payment … is configured to be settled … within the said social payment network system without money being deposited to a commercial bank account or credit card, and payments are facilitated by social network messaging.

(See Beikverdi, Section IV.B “Convenience”, third paragraph: “With proposed system, sending and receiving money between users as well as merchants and customers becomes significantly easy and quick since it works with social networks accounts which are always available. A significant aspect of this method is that it makes the user able to transfer fund to all of their social network connections quickly without involving their bank accounts. This is a day to day scenario for many people to transfer money to the people they already knew. Hence this system helps them to transfer fund to their connections with just their social network account.”)

However, under a conservative interpretation of Beikverdi, it could be argued that Beikverdi does not explicitly teach the “currency exchange” element of the following claimed features:
a currency payment from a first central bank currency to a second central bank currency is configured to be settled with a currency exchange within the said social payment network system without money being deposited to a commercial bank account or credit card, and payments are facilitated by social network messaging.

In contrast, Isaacson discloses these features:
(See Isaacson, para. [0115]: “The disclosure temporarily turns to FIG. 4C, which illustrates an example packet 406 as is introduced in FIG. 4A. FIG. 4C shows packet 406 with various data fields. The exact names, types, sizes, and order of data fields in the packet are exemplary. The packet can be implemented in any variation thereof, including any combination or permutation of these and/or other data elements. These example fields include a security header 472, a general header 474, information about the giver 476, information about the recipient 478, a currency amount 480, a payment mode 482, a time associated with the virtual gift card 484, a location or geographic limitation associated with the virtual gift card 486 and another optional field 488 or fields. The amount can be in any currency: domestic, foreign or virtual. The system can automatically handle conversion between currencies, if needed. Some of the packet fields shown are optional. The use of such a packet enables a central control engine 404 to receive a single set of data associated with a gift card and carry out all of the transactions associated with monitoring recipient purchasing activities, apply gift card money as guided by the policy, and credit or debit money from the appropriate accounts.”)

(See Isaacson, para. [0135]: “FIG. 5C illustrates an example notification email 518 which explains to the recipient 520, Rachel, that says, "George has sent you a gift card for Home Depot for $75. You can use the gift card by simply using your Visa card at Home Depot or at homedepot.com". The email can include a CC to the giver 522, in this case george@email.com. The notification is optional and can be provided via other communication modalities as well, such as voicemail, Facebook communication, tweet, SMS, personal call, a mailed letter or postcard, and so forth. The notification can include other instructions as well. For example, if Rachel is going on the 10-year anniversary trip mentioned above, then the message 524 can include, for example, "George has sent you a gift card for use on your 10-year Anniversary trip in Europe. The card is for $100 and will be credited or used for purchases made with your Visa during your two week trip only while you are in Italy. Enjoy your Anniversary!" In the case of purchases abroad, the virtual gift card can be converted to the foreign currency all at once or at each individual transaction, or however the system determines is the best fit given the cost of exchanging currency. For instance, if the $100 gift card is applied to multiple transactions, each exchange of currency can incur a $4 service charge plus a percentage of the amount exchanged. The system can wait until the two week trip to Italy is over, then exchange, in a single transaction, as much as is needed for the multiple transactions the recipients made to avoid incurring the currency exchange service charge multiple times. Alternatively, if the foreign currency is prone to fluctuations, the system can incur the service charge on a per transaction basis to avoid losing value due to a fluctuating exchange rate. A giver can choose to give a gift card in a foreign currency if they know the recipient will be in a foreign country to avoid per transaction charges and additional service fees.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for transfer payments via social media accounts, as taught by Beikverdi above, with transfer payments via social media accounts involving currency exchanges, as further taught by Isaacson above, because both references are directed to transfer payments via social media accounts.  
In regards to claim 5, Isaacson discloses:
5. (Currently Amended) The system of claim 1, wherein, social network user account data are configured to be used in producing an electronic invoice, electronic payment or electronic cheque.

(See Isaacson, para. [0135]: “FIG. 5C illustrates an example notification email 518 which explains to the recipient 520, Rachel, that says, "George has sent you a gift card for Home Depot for $75. You can use the gift card by simply using your Visa card at Home Depot or at homedepot.com". The email can include a CC to the giver 522, in this case george@email.com. The notification is optional and can be provided via other communication modalities as well, such as voicemail, Facebook communication, tweet, SMS, personal call, a mailed letter or postcard, and so forth. The notification can include other instructions as well. For example, if Rachel is going on the 10-year anniversary trip mentioned above, then the message 524 can include, for example, "George has sent you a gift card for use on your 10-year Anniversary trip in Europe. The card is for $100 and will be credited or used for purchases made with your Visa during your two week trip only while you are in Italy. Enjoy your Anniversary!" In the case of purchases abroad, the virtual gift card can be converted to the foreign currency all at once or at each individual transaction, or however the system determines is the best fit given the cost of exchanging currency. For instance, if the $100 gift card is applied to multiple transactions, each exchange of currency can incur a $4 service charge plus a percentage of the amount exchanged. The system can wait until the two week trip to Italy is over, then exchange, in a single transaction, as much as is needed for the multiple transactions the recipients made to avoid incurring the currency exchange service charge multiple times. Alternatively, if the foreign currency is prone to fluctuations, the system can incur the service charge on a per transaction basis to avoid losing value due to a fluctuating exchange rate. A giver can choose to give a gift card in a foreign currency if they know the recipient will be in a foreign country to avoid per transaction charges and additional service fees.”)

In regards to claim 7, Isaacson discloses:
7. (Currently Amended) The system of claim 1, wherein, the social network user account of the vendor is further configured to produce an electronic invoice which is configured to be sent to the social network user account of the customer via a social network providing the social network user account of the customer and the social network user account of the vendor.

(See Isaacson, para. [0135]: “FIG. 5C illustrates an example notification email 518 which explains to the recipient 520, Rachel, that says, "George has sent you a gift card for Home Depot for $75. You can use the gift card by simply using your Visa card at Home Depot or at homedepot.com". The email can include a CC to the giver 522, in this case george@email.com. The notification is optional and can be provided via other communication modalities as well, such as voicemail, Facebook communication, tweet, SMS, personal call, a mailed letter or postcard, and so forth. The notification can include other 

In regards to claim 9, Isaacson discloses:
9. (Currently Amended) The system of claim 1, wherein, a currency exchange rate used by the currency exchange to settle the currency payment is configured to be retrieved from a third party and shown to a payer or payment recipient for approval.

(See Isaacson, para. [0135]: “FIG. 5C illustrates an example notification email 518 which explains to the recipient 520, Rachel, that says, "George has sent you a gift card for Home Depot for $75. You can use the gift card by simply using your Visa card at Home Depot or at homedepot.com". The email can include a CC to the giver 522, in this case george@email.com. The notification is optional and can be provided via other communication modalities as well, such as voicemail, Facebook communication, tweet, SMS, personal call, a mailed letter or postcard, and so forth. The notification can include other instructions as well. For example, if Rachel is going on the 10-year anniversary trip mentioned above, then the message 524 can include, for example, "George has sent you a gift card for use on your 10-year Anniversary trip in Europe. The card is for $100 and will be credited or used for purchases made with your Visa during your two week trip only while you are in Italy. Enjoy your Anniversary!" In the case of purchases abroad, the virtual gift card can be converted to the foreign currency all at once or at each individual transaction, or however the system determines is the best fit given the cost of exchanging currency. For instance, if the $100 gift card is applied to multiple transactions, each exchange of currency can incur a $4 service charge plus a percentage of the amount exchanged. The system can wait until the two week trip to Italy is over, then exchange, in a single transaction, as much as is needed for the multiple transactions the recipients made to avoid incurring the currency exchange service charge multiple times. Alternatively, if the foreign currency is prone to fluctuations, the system can incur the service charge on a per transaction basis to avoid losing value due to a fluctuating exchange rate. A giver can choose to give a gift card in a foreign currency if they know the recipient will be in a foreign country to avoid per transaction charges and additional service fees.”)

The Examiner interprets that Isaacson discloses an automated version of the claimed features. In other words, the system decides whether to incur a [currency exchange] service charge per transaction, or in a single charge, based on whether the foreign currency is prone to fluctuations.  This determination of whether the foreign currency is prone to fluctuations inherently requires retrieving the currency exchange rate from a third party, and providing the data to the system for the approval of per transaction or as a single charge.

In regards to claims 19, 23, 25, and 27, there are respectively rejected on the same grounds as claims 1, 5, 7, and 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8,621,215 B1 to Iyer (“Iyer”, Published Dec. 31, 2013). 
See col. 8, lines 29-36: “In yet another aspect of the invention, the transaction data is associated with at least one of the following: a monetary amount, a foreign monetary amount, a currency type, a foreign currency type, an exchange rate, a unit amount, a unit type, an instruction associated to splitting an amount, a date, a time, a member name, a community name, and an, instruction from a user regarding who the user will or will not transact with.”

Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

Nov. 4, 2021